Citation Nr: 1720695	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to hypertension and hypertension medication.


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In August 2000, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The issue of service connection for headaches was previously before the Board in February 2001, July 2010, September 2011, October 2012, May 2013, May 2014, and June 2016.

In May 2014, the Board denied service connection for a headache disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in February 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in a Joint Motion for a Remand (JMR).  The Court order and JMR specifically limited the remand to the issue of whether the Veteran has a headache disability caused or aggravated by hypertension or hypertension medication.  See 38 C.F.R. § 3.310.  The Court order and JMR did not disturb the portion of the Board's decision denying service connection for a headache disability directly caused by an event, injury, or disease in service under 38 C.F.R. § 3.303.  

The Board again denied service connection for a headache disability in June 2016, and the Veteran again appealed to the Court.  In November 2016, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a JMR.

As noted in the Board's June 2016 decision, the issue of a claim of new and material evidence to reopen the claim for lung damage under 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is again required in this case.

The issue before the Board is whether the Veteran is entitled to service connection for a headache disability as due to or aggravated by his service-connected hypertension, to include medication taken for his hypertension.  In December 2015 the VA obtained a medical opinion as to whether it is at least as likely as not that the Veteran's service-connected hypertension caused or aggravate his headache disorder.  The examiner opined that it is less likely than not.  However, the examiner did not provide a rationale to explain his opinion that the Veteran's hypertension did not aggravate his headache condition.  The Board acknowledges that the examiner did provide an explanation as to why he opined that the Veteran's hypertension did not cause his headaches.  However, on remand he should specifically explain why his opinion is that the Veteran's hypertension has not aggravated his headache condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who provided the December 2015 opinion, or if unavailable, another suitably qualified examiner.  A new VA examination is not necessary unless the VA examiner finds one is needed.  The examiner should review the Veteran's claims file and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder has been aggravated (permanently worsened) by the Veteran's service-connected hypertension.  

In addition to stating an opinion, the examiner must provide a rationale to support any conclusion reached.  

The examiner is asked to provide this opinion with rationale in light of the contents of the November 2016 Court remand and JMR's discussion that the December 2015 VA opinion did not provide a rationale for the opinion that the Veteran's hypertension did not aggravate his headache condition.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




